Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13 and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses slide inputs for mobile devices, including those that may run along an axis.  It is also know to connect a protective housing to a device to exchange control data as the protective housing to allow easier access for user control.  The prior art does not teach or fairly suggest, when taken as a whole, a protection device for an electronic equipment comprising a housing and a first data communication port, the device comprising: a case configured to accommodate the housing of the electronic equipment, the case having a second data communication port configured to communicate data with the first port of the electronic equipment so that when the case receives the housing, the second port being operably connected to the first port of the equipment so as to communicate data between the protection device and the electronic equipment; and a first slider arranged on the case and configured to be movable along a first axis toward a first position, wherein the first position is an instruction position toward which the first slider is manually slidable by a user, the protection device further comprising a position sensor configured to sense the position of the first slider, which is configured to transmit to the electronic equipment, via the second port, a signal that is representative of the first position of the first slider; and at least one button arranged on the case, the position sensor further being configured to transmit to the electronic equipment, upon actuation of the button by a user, the signal that is representative of the first position of the first slider. When incorporating all of the limitations of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648